Deny Order Entered September 29, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-00718-CV

IN RE JAY SANDON COOPER AND TERESA WARD COOPER, Relators

       Original Proceeding from the Local Administrative Law Judge
                           Collin County, Texas
           Trial Court Cause No. Not Assigned, Petition not Filed

                                  ORDER
             Before Justices Osborne, Pedersen, III, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                         /Bonnie Lee Goldstein/
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE